                                          Case 4:19-cv-05664-HSG Document 22 Filed 04/29/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NAMON TAYLOR,                                         Case No. 19-cv-05664-HSG
                                   8                       Petitioner,                         AMENDED ORDER TO SHOW CAUSE
                                   9                v.

                                  10     GEORGE JAIME,
                                  11                       Respondent.

                                  12
Northern District of California
 United States District Court




                                  13             Petitioner, a state prisoner currently incarcerated at California City Correctional Facility,

                                  14   filed this pro se action seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254. This action

                                  15   had been stayed pursuant to petitioner’s request so that petitioner could exhaust state court

                                  16   remedies for two additional claims that he had recently discovered. Dkt. No. 17. On February 25,

                                  17   2020, the Court lifted the stay, reopened this action, screened the amended petition filed on

                                  18   February 20, 2020, and ordered respondent to show cause why relief should not be granted based

                                  19   on five claims for federal habeas relief raised in the amended petition. Dkt. No. 20. Petitioner has

                                  20   informed the Court that his amended petition raised a sixth claim, which was incorporated by

                                  21   reference. Dkt. No. 21. Accordingly, the Court issues the following amended order to show

                                  22   cause.

                                  23                                 AMENDED ORDER TO SHOW CAUSE

                                  24             The Court reviews below petitioner’s amended petition (Dkt. No. 19) pursuant to 28

                                  25   U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases in the United States District

                                  26   Courts.

                                  27                                               BACKGROUND

                                  28             According to the amended petition, in 2016, petitioner was convicted by an Alameda
                                            Case 4:19-cv-05664-HSG Document 22 Filed 04/29/20 Page 2 of 4




                                   1   County jury of committing two robberies (Cal. Penal Code § 211) and possessing a firearm as a

                                   2   felon (Cal. Penal Code § 12022.53). Dkt. No. 19 (“Am. Pet.”) at 1-2. In addition, a prior prison

                                   3   term enhancement was pled and proven. Am. Pet. at 2. Petitioner was sentenced to twenty-five

                                   4   years in state prison. Am. Pet. at 1.

                                   5           On direct appeal, the state appellate court remanded for the trial court to consider whether

                                   6   to impose the firearm-use enhancement, while affirming the judgment in all other respects. Am.

                                   7   Pet. at 3. Thereafter, the California Supreme Court denied review. Id. Petitioner’s state court

                                   8   habeas petitions were denied. Id. at 3-4.

                                   9                                               DISCUSSION

                                  10   A.      Standard of Review

                                  11           This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  12   custody pursuant to the judgment of a state court only on the ground that he is in custody in
Northern District of California
 United States District Court




                                  13   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  14   Hodges, 423 U.S. 19, 21 (1975). A district court shall “award the writ or issue an order directing

                                  15   the respondent to show cause why the writ should not be granted, unless it appears from the

                                  16   application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  17   B.      Petitioner’s Claims

                                  18           Petitioner claims that he is entitled to federal habeas relief because (1) trial counsel was

                                  19   ineffective for failing to conduct a reasonable pre-trial investigation, for failing to challenge the

                                  20   warrantless search of petitioner’s car trunk, for failing to file a motion to suppress the evidence

                                  21   found pursuant to the warrantless search, for failing to investigate whether the San Leandro Police

                                  22   Department had a standing policy regarding impounding and inventorying vehicles, and for failing

                                  23   to object when the prosecution elicited and allowed testimony regarding a series of robberies that

                                  24   had been excluded; (2) the evidence used to convict petitioner was seized as the product of an

                                  25   unconstitutional search and seizure in violation of the Fourth and Fourteenth Amendment;

                                  26   (3) there was insufficient evidence to support the conviction for possession of a firearm; (4) the

                                  27   prosecutor committed misconduct when the prosecutor elicited and allowed testimony regarding a

                                  28   series of robberies that had been excluded; (5) appellate counsel was ineffective for failing to raise
                                                                                          2
                                            Case 4:19-cv-05664-HSG Document 22 Filed 04/29/20 Page 3 of 4




                                   1   on direct appeal the ineffective assistance of trial counsel claims and the prosecutorial misconduct

                                   2   claim and (6) the trial court erred in allowing the use of an uncharged prior offense to prove

                                   3   identity in the charged offense. Liberally construed, these claims are sufficient to require a

                                   4   response.

                                   5                                             CONCLUSION

                                   6           For the foregoing reasons, the Court orders as follows.

                                   7           1.     Respondent shall file with the Court and serve on petitioner, within ninety-one (91)

                                   8   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                   9   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted

                                  10   based on the claims found cognizable herein. Respondent shall file with the answer and serve on

                                  11   petitioner a copy of all portions of the state trial record that have been transcribed previously and

                                  12   that are relevant to a determination of the issues presented by the petition.
Northern District of California
 United States District Court




                                  13           If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  14   Court and serving it on respondent within thirty-five (35) days of the date the answer is filed.

                                  15           2.     Respondent may file, within ninety-one (91) days, a motion to dismiss on

                                  16   procedural grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of

                                  17   the Rules Governing Section 2254 Cases. If respondent files such a motion, petitioner shall file

                                  18   with the Court and serve on respondent an opposition or statement of non-opposition within

                                  19   twenty-eight (28) days of the date the motion is filed, and respondent shall file with the Court and

                                  20   serve on petitioner a reply within fourteen (14) days of the date any opposition is filed.

                                  21           3.     Petitioner is reminded that all communications with the Court must be served on

                                  22   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must keep

                                  23   the Court informed of any change of address and must comply with the Court’s orders in a timely

                                  24   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  25   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                  26   1997) (Rule 41(b) applicable in habeas cases).

                                  27   //

                                  28   //
                                                                                          3
                                          Case 4:19-cv-05664-HSG Document 22 Filed 04/29/20 Page 4 of 4




                                   1          4.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                   2   granted provided they are filed on or before the deadline they seek to extend.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 4/29/2020

                                   5                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
